Citation Nr: 1424163	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-01 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to an increased initial rating, in excess of 10 percent, for irritable bowel syndrome (IBS), hiatal hernia with gastroesophogeal reflux disease (GERD).

3.  Entitlement to a compensable initial rating for migraines.

4.  Entitlement to a compensable initial rating for hypertension.

5.  Entitlement to a compensable initial rating for allergic rhinitis.

6.  Entitlement to a compensable initial rating for chronic laryngitis s/p vocal cord polypectomy.


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1985 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in which the RO, in pertinent part, denied service connection for bilateral pes planus; granted service connection for IBS, hiatal hernia with GERD evaluated as 10 percent disabling; and granted service connection, evaluated as noncompensable, for hypertension, allergic rhinitis, migraines, and chronic laryngitis s/p vocal cord polypectomy.

The Board has reviewed the Veteran's paperless "Virtual VA" claims file and the Veterans Benefits Management System to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  Bilateral pes planus was noted on service medical examinations prior to entry into active service.

2.  Bilateral pes planus was not aggravated beyond natural progression of the disease during active service.

3.  For the entire rating period, the Veteran's IBS was manifested by diarrhea 4 to 10 times daily with bloating and no constipation; and the Veteran's hiatal hernia with GERD was manifested by persistently recurrent epigastric distress with pyrosis and reflux.

4.  For the rating period from October 1, 2009 to June 19, 2012, the Veteran's migraines were manifested by a deep, severe-type pain behind the eye, pain behind one ear, a metallic taste, and some nausea and photophobia at least once a week that required the Veteran to lie down for two to three hours.

5.  For the rating period from June 20, 2012, the Veteran's migraines were not manifested with characteristic prostrating attacks.

6.  For the entire rating period, the Veteran had a history of hypertension with diastolic pressure predominantly less than 100 and systolic pressure predominantly less than 160, which required continuous medication to control.

7.  For the entire rating period, the Veteran's allergic rhinitis has manifested, at worst, without polyps and with greater than 50-percent obstruction of nasal passage on one side.

8.  For the entire rating period, the Veteran's chronic laryngitis was manifested by voice fatigue toward the end of the day without inflammation of cords or mucous membrane.


CONCLUSIONS OF LAW

1.  The criteria for service connection of bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 2002); 38 C.F.R. § 3.303, 3.304(b), 3.306 (2013).

2.  The criteria for a 30 percent rating, and no higher, for irritable bowel syndrome, hiatal hernia with gastroesophogeal reflux disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.113, 4.114, Diagnostic Codes 7319, 7346 (2013).

3.  For the rating period from October 1, 2009 to June 19, 2012, the criteria for a 30 percent rating for migraines have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2013).

4.  For the rating period from June 20, 2012, the criteria for a compensable rating for migraines have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8100 (2013).

5.  The criteria for a compensable initial rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.31, 4.104, Diagnostic Code 7101 (2013).

6.  The criteria for a compensable initial rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6522 (2013).

7.  The criteria for a compensable initial rating for chronic laryngitis s/p vocal cord polypectomy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6516 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013);    38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A.      § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's appeal for higher initial ratings arises from a disagreement with the initial evaluation following the grant of service connection for IBS, hiatal hernia with GERD; hypertension, allergic rhinitis, migraines, and chronic laryngitis; no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 38 C.F.R. § 3.159(b)(3)(i).

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  The Veteran participated in the Benefits Delivery at Discharge (BDD) Program, where a claim for disability compensation is initiated, and the Veteran is provided a VA examination, prior to discharge.  The Veteran's service records have been associated with the record.

The Veteran was afforded adequate VA examinations in June 2009 and June 2012.  The Veteran's history was taken and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

In this case, pes planus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Pes Planus

The Veteran contends that his bilateral pes planus did not pre-exist active service.  See Veteran's letter, dated and received February 2010.  The Veteran reports that he developed problems with his feet around age 28.  See VA General Medical Examination Report, dated June 2009.

After review of the evidence, lay and medical, the Board finds that bilateral pes planus was noted on service medical examinations prior to entry into active service.  Service treatment records show the Veteran was examined in December 1979 and October 1984 prior to entrance into active service.  Both examination reports noted pes planus or flat feet.  The December 1979 examination report specifically noted the Veteran's pes planus was moderately severe.  In October 1985, three months after entrance into active service, the Veteran underwent another medical examination for the purpose of "Flying III," and the examination report noted pes planus bilaterally.  A February 2009 medical examination report noted the Veteran had a "congenital foot deformity," pes planus.
The Board further finds that bilateral pes planus was not aggravated beyond natural progression during active service.  In a June 2009 VA examination, the Veteran stated that both feet were equal; he had not had surgery; and complained of pain, weakness, fatigability to both feet with sitting and weight bearing.  He reported that he had been given multiple orthotics that did not provide relief.  The June 2009 VA examiner reviewed the Veteran's claims file and noted the December 1979 record of moderate severe pes planus; the October 1984 record of flat feet; and mild degenerative changes on bilateral foot X-rays in June 2008.  The VA examiner diagnosed the Veteran with congenital bilateral severe pes planus, and opined that the pes planus had not worsened beyond natural progression by active service.

The Board finds that as a lay person the Veteran is not competent to provide an as to whether the preexisting pes planus was aggravated by service as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the claimed condition.  See Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).

As such, the weight of the evidence is against service connection for bilateral pes planus, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Disability Rating Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition it is necessary to consider the complete medical history of the veteran's condition.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

IBS, Hiatal Hernia with GERD

The Veteran contends that his IBS and hiatal hernia with GERD warrant separate ratings of 30 percent each.  See Veteran's letter, dated and received February 2010.  Under 38 C.F.R. § 4.114, however, Diagnostic Codes 7319 (IBS) and 7346 (hiatal hernia with GERD) must be assigned a single evaluation under the diagnostic code which reflects the predominant disability picture, with evaluation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  The Veteran is currently in receipt of a single 10 percent evaluation for Diagnostic Code 7319-7346.

Diagnostic Code 7319 provides for a 10 percent evaluation for irritable colon syndrome (spastic colitis, mucous colitis, etc.): moderate, frequent episodes of bowel disturbance with abdominal distress; and a 30 percent evaluation for severe, diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

Diagnostic Code 7346 provides for a 10 percent evaluation for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrants a 60 percent evaluation.  Id.

After review of the evidence, lay and medical, the Board finds that during the entire rating period, the Veteran's IBS was manifested by diarrhea 4 to 10 times daily with bloating and no constipation; and the Veteran's hiatal hernia with GERD was manifested by persistently recurrent epigastric distress with pyrosis and reflux.

The Veteran was provided VA examinations in June 2009 and June 2012.  Regarding the IBS, in June 2009, the Veteran reported loose stools 6 to 10 times a day with no constipation, nausea, vomiting, or weight loss.  At that time, the Veteran was not undergoing treatment for IBS.  In June 2012, the Veteran reported diarrhea 4 to 6 times a day and bloating almost daily with continuous medication required to control the intestinal condition.  The June 2012 VA examiner assessed the Veteran as having frequent episodes of bowel disturbance with abdominal distress.  Turning to the hiatal hernia with GERD, the Veteran reported in June 2009 taking medication to control his symptoms of pyrosis and reflux, both of which he experienced approximately two times a week.  In June 2012, the Veteran stated having a history of a bad taste in his mouth with burning to the chest that occurred mostly in the evening and at nighttime, for which he used medication daily.  He also reported persistently recurrent epigastric distress with pyrosis and reflux.  The June 2012 VA examiner assessed that neither the IBS nor hiatal hernia with GERD had an impact on the Veteran's ability to work.

After review of the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran's IBS is the predominant disability under 38 C.F.R. § 4.114, as the reported symptoms of IBS, warrant a higher evaluation of 30 percent under Diagnostic Code 7319.  The reported symptoms for a hiatal hernia with GERD under Diagnostic Code 7346, if rated separately would warrant a 10 percent evaluation and as such is not the predominant disability.  As discussed above, however, the Veteran's IBS and hiatal hernia with GERD must be rated as a single evaluation.  38 C.F.R. § 4.114.  The Board further finds that the overall disability picture of the IBS and hiatal hernia with GERD does not warrant a rating higher than 30 percent because the Veteran did not report any symptoms of dysphagia, regurgitation, substernal arm or shoulder pain, sleep disturbances caused by esophageal reflux, anemia, weight loss, nausea, vomiting, hematemesis, or melena.

As such, the weight of the evidence, lay and medical, supports a rating of 30 percent for Diagnostic Code 7319-7346 but not more; and therefore, the claim for an increased initial rating for IBS, hiatal hernia with GERD is granted.


Migraines

The Veteran contends that his migraines warrant at least a 10 percent evaluation, and as much as a 30 percent evaluation.  See Veteran's letter, dated and received February 2010.

Migraines are rated under Diagnostic Code 8100.  A 50 percent rating is warranted with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is awarded with characteristic prostrating attacks occurring on an average once a month over last several months.  A 20 percent evaluation is warranted with characteristic prostrating attacks averaging one in 2 months over the last several months.  A noncompensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a.

In this case, a staged initial rating is appropriate as the facts found show distinct time periods during the appeal period where the Veteran's migraines would warrant different evaluations.  Hart, 21 Vet. App. at 505.  

After review of the evidence, lay and medical, the Board finds that for the rating period from October 1, 2009 to June 19, 2012, the Veteran's migraines were manifested by a deep, severe-type pain behind the eye, pain behind one ear, a metallic taste, and some nausea and photophobia at least once a week that required the Veteran to lie down for two to three hours.

In a June 2009 pre-discharge VA examination, the Veteran reported that he was diagnosed with migraine headaches in 2003, but that the neurologist felt he had an anxiety/depression component to his migraines and prescribed him medication accordingly.  Service treatment records for April and June 2005 indicate the Veteran's migraines were related to an anxiety disorder and increased with frequency due to stress.  The Board notes that the Veteran is service-connected for anxiety disorder, NOS.  The Veteran reported experiencing at least one significant migraine a week that usually started behind one eye, and then he developed pain behind one ear and a metallic taste in his mouth.  The Veteran also reported that he was not functional during a migraine; that the migraines were broken by sleep after two to three hours; and he experienced some nausea and photophobia, but no associated vomiting or sound intolerance.  The Veteran was diagnosed with migraines controlled with medication.

The Board notes there is no evidence the Veteran experienced severe economic inadaptability due to migraines.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In June 2009, at the time the Veteran reported he could not function when he suffered a migraine, the Veteran was employed as a physician on active duty and had been for more than 20 years.  Therefore, the Board finds that the Veteran's migraines for the rating period from October 1, 2009 to June 19, 2012, more nearly approximate a 30 percent evaluation under Diagnostic Code 8100.  38 C.F.R. § 4.124a.

The Board also finds, after review of the lay and medical evidence, that for the rating period from June 20, 2012, the Veteran's migraines were not manifested with characteristic prostrating attacks.

In a June 2012 VA examination, after retirement from active service, the Veteran reported sharp throbbing pain over the right eye that occurred about twice per week and lasted about 45 to 60 minutes, for which he took prescription medication.  The Veteran did not experience non-headache symptoms associated with the headaches; such as nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, or sensory changes.  The VA examiner assessed that the Veteran did not have characteristic prostrating attacks of migraine headache pain and did not have prostrating attacks of non-migraine headache pain.  The June 2012 VA examiner also found that the Veteran's headache condition did not impact his ability to work.

The Veteran is competent to report his migraine headache symptoms, and the Board finds his statements in June 2009 and June 2012 credible and probative.  Layno v. Brown, 6 Vet. App 465 (1994)

The Board finds that the weight of the competent lay and medical evidence demonstrates that a staged initial rating is warranted; and the Board grants a 30 percent evaluation for migraines from October 1, 2009 to June 19, 2012, and a noncompensable evaluation for migraines from June 20, 2012.

Hypertension

The Veteran contends that his hypertension warrants a 10 percent evaluation as he is required to use continuous medication and his blood pressure is still elevated.  See Veteran's letter, dated and received February 2010.

Hypertension is evaluated under Diagnostic Code 7101, which provides a 10 percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  For a 30 percent rating, diastolic pressure must be predominantly 120 or more; and for a 40 percent rating, diastolic pressure must be predominantly 130 or more.  Note (1) instructs that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.

After review of the evidence, lay and medical, the Board finds that during the entire rating period, the Veteran had a history of hypertension with diastolic pressure predominantly less than 100 and systolic pressure predominantly less than 160, which required continuous medication to control.

Service treatment records show the Veteran was diagnosed with hypertension; however, his blood pressure readings do not warrant a compensable rating.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In March 2005, the Veteran completed a five-day blood pressure check, which demonstrated an overall average for the left arm of 159/98, an overall average of the right arm of 154/98, and an overall average for daily averages of 156/98.  Blood pressure readings were 139/93 in April 2007, 134/89 in September 2007, and 157/93 in October 2007.  In October 2008 the Veteran was taken off/weaned off an anxiety medication because it caused his blood pressure to increase.  Blood pressure checks after he stopped taking the anxiety medication were 133/88 in October 2008 and 127/82 in February 2009.  No blood pressure readings were recorded at the June 2009 VA examination.  At the June 2012 VA examination, the Veteran's blood pressure was 134/84 and 132/84.  The VA examiner found that the Veteran did not have a history of diastolic pressure predominantly 100 or more, and that hypertension did not affect his ability to work.

For these reasons, the Board finds that the weight of the evidence does not show that a compensable rating is warranted for hypertension, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Allergic Rhinitis

The Veteran contends that his allergic rhinitis warrants a 30 percent evaluation for medication use.  See Veteran's letter, dated and received February 2010.  The Veteran reported that his symptoms tended to be worse in the fall and in December and January.  See VA examination, June 2009.

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522.  A 10 percent rating is warranted without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is awarded with polyps.  38 C.F.R. § 4.97.

After review of the evidence, lay and medical, the Board finds that during the entire rating period, the Veteran's allergic rhinitis has manifested, at worst, without polyps and with greater than 50-percent obstruction of nasal passage on one side.  Service treatment records show the Veteran had a history of allergic rhinitis.  In a June 2009 pre-dischargeVA examination, the Veteran's nose appeared to be slightly allergic with some clear, sticky and tacky mucous present, and without much congestion.  The right nasal passageway was zero percent (0%) obstructed, the left nasal passage was 50 percent obstructed due to collapse between the slightly deviated septum and the adjacent nasal valve area of the upper lateral cartilage, and there was no evidence of nasal polyps.  The Veteran was diagnosed with allergic rhinitis and a mild deviated nasal septum.

In a June 2012 VA examination, the Veteran reported nasal congestion, clear rhinorrhea, sneezing, and itchy, watery eyes.  Upon examination, the nasal passageways were not obstructed on either side, and there were no nasal polyps.  The VA examiner assessed that allergic rhinitis did not impact the Veteran's ability to work.

The Veteran is competent to report his symptoms are worse in the fall, December and January; however, the Veteran provided no specific information regarding the symptoms he experienced at these times of the year.  Therefore, the Board assigns this statement less probative weight than the medical records reporting his specific symptoms.

As such, the Board finds that the weight of the evidence, lay and medical, does not warrant a compensable rating for allergic rhinitis, and the claim for increase must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Chronic Laryngitis s/p Vocal Cord Polypectomy

The Veteran contends that the history of treatment for chronic laryngitis in his medical records warrant no less than a ten percent evaluation.  See Veteran's letter, dated and received February 2010.

Under Diagnostic Code 6515 chronic laryngitis is evaluated as 10 percent disabling for hoarseness with inflammation of cords or mucous membrane; and chronic laryngitis warrants a 30 percent evaluation for hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97.

After review of the evidence, lay and medical, the Board finds that for the entire rating period, the Veteran's chronic laryngitis was manifested by voice fatigue toward the end of the day without inflammation of cords or mucous membrane.

Service treatment records in March 2009 indicate the Veteran had chronic voice raspiness that occasionally worsened approximately every three months or so and lasted about three weeks, resolving without any specific therapy.  The Veteran noted a worsening of symptoms over the last few months, particularly after long periods of dictation, which he did regularly as part of his work duties.  After resting the voice, symptoms eventually improved.  A laryngoscopy was performed two days after the March 2009 examination, at which time the medical provider found normal vocal cord function and anatomy.

In a June 2009 pre-discharge VA examination, the Veteran reported voice fatigue after dictating reports all day.  Upon examination, the VA examiner found no visual residual effects of removal of the left vocal cord nodule, and noted the vocal cords were normal.

In a June 2012 VA examination, post-retirement from active service, the Veteran reported experiencing voice hoarseness at least once per week.  Upon examination, the Veteran did not have inflammation of vocal cords or mucous membrane, thickening or nodules of vocal cords, submucous infiltration of vocal cords, or vocal cord polyps.  The VA examiner assessed that chronic laryngitis did not impact the Veteran's ability to work.

As the weight of the evidence does not demonstrate that the Veteran experienced inflammation of cords or mucous membrane, the weight of the evidence, lay and medical, demonstrates that the Veteran does not meet the criteria for a compensable evaluation for chronic laryngitis; and therefore, the claim for increase must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Extraschedular

The Board has considered whether an extraschedular evaluation would have been warranted for the Veteran's service-connected IBS, hiatal hernia with GERD; migraines; hypertension; allergic rhinitis; or chronic laryngitis s/p vocal cord polypectomy.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's IBS, hiatal hernia with GERD; migraines; hypertension; allergic rhinitis; and chronic laryngitis s/p vocal cord polypectomy disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, the Veteran's bowel disturbance and abdominal distress without constipation, taken in consideration with his persistently recurrent epigastric distress with pyrosis and reflux, presents an overall disability picture of the digestive system that corresponds to the schedular criteria for the 30 percent evaluation under Diagnostic Code 7319-7346.  See 38 C.F.R. §§ 4.113, 4.114.  In comparing the Veteran's symptomatology of migraines, and social and occupational impairment caused by migraines, including pain, some nausea and photophobia requiring the Veteran to have to lie down, to the rating schedule, the degree of disability from October 1, 2009 to June 19, 2012, most closely approximates the 30 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  For the period from June 20, 2012, the overall disability picture for migraines is significantly less severe and directly corresponds to the schedular criteria for a zero percent evaluation, with less frequent attacks, under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  The evidence of record includes evidence regarding the history of blood pressure readings and medication during the appeal period regarding hypertension.  The Veteran's allergic rhinitis has not been manifested by polyps and has been shown to have greater than 50-percent obstruction of nasal passage on one side.  The Veteran's chronic laryngitis has been shown to be manifested by voice fatigue toward the end of the day without inflammation of cords or mucous membrane.  The symptomatology and the disability level for hypertension, allergic rhinitis, and chronic laryngitis throughout the entire initial rating period under consideration is contemplated by the rating schedule, and the assigned ratings, are therefore, adequate.  In the absence of exceptional factors associated with IBS, hiatal hernia with GERD; migraines; hypertension; allergic rhinitis; or chronic laryngitis s/p vocal cord polypectomy, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection of bilateral pes planus is denied.

A 30 percent rating, and no higher, for irritable bowel syndrome, hiatal hernia with gastroesophogeal reflux disease is granted.

For the rating period from October 1, 2009 to June 19, 2012, a 30 percent rating, and no higher, for migraines is granted.

For the rating period from June 20, 2012, a compensable rating for migraines is denied.
An increased (compensable) initial rating for hypertension is denied.

An increased (compensable) initial rating for allergic rhinitis is denied.

An increased (compensable) initial rating for chronic laryngitis s/p vocal cord polypectomy is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


